Security Equity Fund Security Mid Cap Growth Fund 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 Supplement Dated March 1, 2012 to Prospectus Dated February 1, 2012 This supplement provides new and additional information beyond that contained in the Prospectus for Large Cap Core Institutional Fund, Small Cap Growth Institutional Fund, Large Cap Concentrated Growth Institutional Fund and Mid Cap Growth Institutional Fund (the “Funds”) and should be read in conjunction with those Funds’ Prospectus. The Ticker Symbols for the Funds are as follows: Large Cap Core Institutional Fund GILIX Small Cap Growth Institutional Fund GIMIX Large Cap Concentrated Growth Fund GIQIX Mid Cap Growth Institutional Fund GIUIX Please Retain This Supplement For Future Reference Security Equity Fund Security Mid Cap Growth Fund 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 Supplement Dated March 1, 2012 to the Statement of Additional Information Dated February 1, 2012 This supplement provides new and additional information beyond that contained in the Statement of Additional Information for the Institutional share class of each of the Large Cap Core Fund, Small Cap Growth Fund, Large Cap Concentrated Growth Fund and Mid Cap Growth Fund (the “Funds”) and should be read in conjunction with the Funds’ Statement of Additional Information. The Ticker Symbols for the Funds are as follows: Large Cap Core Fund – Institutional Class GILIX Small Cap Growth Fund – Institutional Class GIMIX Large Cap Concentrated Growth Fund – Institutional Class GIQIX Mid Cap Growth Fund – Institutional Class GIUIX Please Retain This Supplement For Future Reference
